As filed with the Securities and Exchange Commission on February 14, 2013 Registration No. 333-60825 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 to Form S-8 Registration Statement No.333-60825 UNDER THE SECURITIES ACT OF 1933 AIR METHODS CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-0915893 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7301 South Peoria Englewood, Colorado 80112 (303) 792-7400 (Address of principal executive offices) Air Methods Corporation 401(k) Plan (Full title of the plan) Crystal L. Gordon With a copy to: Senior Vice President, Kristin Lentz, Esq. General Counsel and Secretary Davis Graham & Stubbs LLP 7301 South Peoria 1550 Seventeenth Street, Suite 500 Englewood, Colorado 80112 Denver, Colorado 80202 (303) 792-7400 (303) 892-9400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Registration Statement on Form S-8 (the “Post-Effective Amendment”) relates to the Registration Statement on Form S-8 (File No. 333-60825) of Air Methods Corporation (the “Registrant”) filed by the Registrant with the Securities and Exchange Commission on August 6, 1998 (the “Registration Statement”).Under the Registration Statement, the Registrant registered 100,000 shares of common stock, par value $0.06 per share (the “Common Stock”), to be offered and sold in connection with the Registrant’s 401(k)Plan (the “Plan”).The contents of the Registrant’s Registration Statement are incorporated by reference to this Post-Effective Amendment. On December 28, 2012, the Registrant effected a three-for-one stock split (the “Stock Split”) of the Registrant’s Common Stock. Pursuant to Rule 416(b) promulgated under the Securities Act of 1933, as amended (the “Securities Act”), the Registrant hereby amends the Registration Statement to reflect that, as a result of the Stock Split, the number of shares registered for issuance under the Plan increased from 100,000 to 300,000.Such Registration Statement is further amended to reflect that, in accordance with Rule 416(a) of the Securities Act, the number of shares of Common Stock registered shall also cover such additional shares of Common Stock that become available under the Plan as a result of a stock split, stock dividend, recapitalization or other similar transaction. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 8.EXHIBITS The Exhibit Index attached to this Registration Statement is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statements on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Denver, State of Colorado, on February 14, 2013. AIR METHODS CORPORATION /s/ Aaron D. Todd Aaron D. Todd Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Aaron D. Todd Chief Executive Officer and Director Aaron D. Todd (Principal Executive Officer) February 14, 2013 /s/ Trent J. Carman Chief Financial Officer Trent J. Carman (Principal Financial Officer) February 14, 2013 /s/ Sharon J. Keck Chief Accounting Officer Sharon J. Keck (Principal Accounting Officer) February 14, 2013 /s/ David Kikumoto David Kikumoto Chairman of the Board February 14, 2013 /s/ George W. Belsey George W. Belsey Director February 14, 2013 /s/ Ralph J. Bernstein Ralph J. Bernstein Director February 14, 2013 /s/ Mark D. Carleton Mark D. Carleton Director February 14, 2013 /s/ John J. Connolly John J. Connolly Director February 14, 2013 /s/ Jeffrey A. Dorsey Jeffrey A. Dorsey Director February 14, 2013 /s/ Carl H. McNair, Jr. Carl H. McNair, Jr. Director February 14, 2013 /s/ Lowell D. Miller, Ph.D. Lowell D. Miller, Ph.D. Director February 14, 2013 /s/ Morad Tahbaz Morad Tahbaz Director February 14, 2013 EXHIBIT INDEX Exhibit No. Description of Exhibit Certificate of Amendment to Certificate of Incorporation (filed as an exhibit to the Registrant’s Annual Report on Form 10-K for the fiscal year ended June 30, 1992, and incorporated herein by reference). Certificate of Amendment to Certificate of Incorporation (filed as an exhibit to the Registrant’s Current Report on Form 8-K filed June 18, 2010, and incorporated herein by reference). First Amended and Restated Bylaws (filed as an exhibit to the Registrant’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, and incorporated herein by reference). Opinion of Davis Graham & Stubbs LLP. Consent of Davis Graham & Stubbs LLP (included in Exhibit 5.1). Consent of KPMG LLP, Independent Registered Accounting Firm.
